Exhibit 10.3

 

AMENDED AND RESTATED

 

SHARE SUBSCRIPTION AGREEMENT

 

by and among

 

ARALEZ PHARMACEUTICALS INC.,

 

ARALEZ PHARMACEUTICALS PLC,

 

TRIBUTE PHARMACEUTICALS CANADA INC.,

 

POZEN INC.,

 

QLT INC.

 

and

 

THE OTHER CO-INVESTORS IDENTIFIED
ON SCHEDULE I HERETO

 

--------------------------------------------------------------------------------

 

Dated as of December 7, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

1.1

CERTAIN DEFINITIONS

2

 

 

 

1.2

TERMS DEFINED ELSEWHERE IN THIS AGREEMENT

4

 

 

 

1.3

OTHER DEFINITIONAL AND INTERPRETIVE MATTERS

5

 

 

 

ARTICLE II SUBSCRIPTION FOR SHARES; SUBSCRIPTION PRICE; INVESTMENT CLOSING

6

 

 

 

2.1

SUBSCRIPTION FOR SHARES

6

 

 

 

2.2

PAYMENT OF SUBSCRIPTION PRICE; ALLOTMENT OF SHARES

6

 

 

 

2.3

INVESTMENT CLOSING

7

 

 

 

2.4

TRIBUTE DELIVERIES

7

 

 

 

2.5

POZEN DELIVERIES

7

 

 

 

2.6

CO-INVESTOR DELIVERIES

7

 

 

 

2.7

COMPANY DELIVERIES

8

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY; TRIBUTE; POZEN

8

 

 

 

3.1

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

8

 

 

 

3.2

REPRESENTATIONS AND WARRANTIES OF POZEN

10

 

 

 

3.3

REPRESENTATIONS AND WARRANTIES OF TRIBUTE

11

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS

14

 

 

 

4.1

REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS

14

 

 

 

ARTICLE V COVENANTSAND AGREEMENTS

17

 

 

 

5.1

FURNISHING INFORMATION

17

 

 

 

5.2

FILINGS; COMMERCIALLY REASONABLE EFFORTS; NOTIFICATION

17

 

 

 

5.3

NASDAQ AND TSX LISTING

18

 

 

 

5.4

FURTHER ASSURANCES

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

5.5

ADVICE OF CHANGES

19

 

 

 

5.6

GOVERNANCE MATTERS

19

 

 

 

5.7

COOPERATION

20

 

 

 

5.8

EQUAL TREATMENT OF PURCHASER AND THE INVESTORS

20

 

 

 

5.9

INVESTORS’ REGISTRATION RIGHTS

21

 

 

 

5.10

PURCHASER’S REGISTRATION RIGHTS

21

 

 

 

ARTICLE VI CONDITIONS TO INVESTMENT CLOSING

21

 

 

 

6.1

MUTUAL CONDITIONS

21

 

 

 

6.2

CO-INVESTOR’S CONDITIONS

22

 

 

 

6.3

COMPANY’S CONDITIONS

23

 

 

 

ARTICLE VII TERMINATION

24

 

 

 

7.1

TERMINATION

24

 

 

 

7.2

PROCEDURE UPON TERMINATION

25

 

 

 

7.3

EFFECTS OF TERMINATION

25

 

 

 

ARTICLE VIII MISCELLANEOUS

25

 

 

 

8.1

SURVIVAL

25

 

 

 

8.2

EXPENSES

25

 

 

 

8.3

COUNTERPARTS; EFFECTIVENESS

25

 

 

 

8.4

GOVERNING LAW

26

 

 

 

8.5

JURISDICTION; SPECIFIC ENFORCEMENT

26

 

 

 

8.6

WAIVER OF JURY TRIAL

26

 

 

 

8.7

NOTICES

27

 

 

 

8.8

ASSIGNMENT; BINDING EFFECT

29

 

 

 

8.9

SEVERABILITY

30

 

 

 

8.10

INDEPENDENT LEGAL AND INVESTMENT ADVICE

30

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

8.11

ENTIRE AGREEMENT

30

 

 

 

8.12

AMENDMENTS; WAIVERS

30

 

 

 

8.13

HEADINGS

30

 

 

 

8.14

NO THIRD-PARTY BENEFICIARIES

30

 

 

 

8.15

OBLIGATIONS OF THE CO-INVESTORS AND THE COMPANY

31

 

SCHEDULE I

Schedule of Co-Investors

ANNEX A

Investors’ Registration Rights

ANNEX B

Purchaser’s Registration Rights

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SHARE SUBSCRIPTION AGREEMENT

 

This AMENDED AND RESTATED SHARE SUBSCRIPTION AGREEMENT, dated as of December 7,
2015 (the “Agreement”), is by and among QLT Inc., a corporation formed under the
laws of the Province of British Columbia, Canada (“Purchaser”), Tribute
Pharmaceuticals Canada Inc., a corporation formed under the laws of the Province
of Ontario, Canada (“Tribute”), POZEN Inc., a corporation formed under the laws
of the State of Delaware (“Pozen”), Aralez Pharmaceuticals plc, a public limited
company formed under the laws of Ireland (formerly known as Aguono Limited, a
private limited company formed under the laws of Ireland, and subsequently
renamed Aralez Pharmaceuticals Limited prior to its re-registration as a public
limited company named Aralez Pharmaceuticals plc) (the “Former Company”), Aralez
Pharmaceuticals Inc., a corporation formed under the laws of the Province of
British Columbia, Canada (the “Company”) and, other than Purchaser, the Persons
identified on Schedule I hereto (each an “Investor” and together, the
“Investors”).

 

W I T N E S S E T H:

 

WHEREAS, on June 8, 2015, Purchaser, Tribute, Pozen, the Former Company (as
“Aguono Limited”) and the Investors entered into the Share Subscription
Agreement (the “Original Agreement”) whereby, following the Merger Effective
Time and the Arrangement Effective Time, the parent company of Pozen and Tribute
would be domiciled in Ireland;

 

WHEREAS, on October 29, 2015, Purchaser, Tribute, Pozen, the Former Company (as
“Aralez Pharmaceuticals Limited”) and the Investors entered into that certain
Amendment No. 1 to Share Subscription Agreement to provide for the revised
filing deadline of a Canadian preliminary prospectus with the Canadian
Commissions;

 

WHEREAS, Purchaser, Tribute, Pozen, the Former Company, the Company and the
Investors desire to terminate the Original Agreement and amend and restate the
Original Agreement in its entirety to add the Company as a party to this
Agreement and to remove the Former Company as a party to this Agreement,
whereby, following the Merger Effective Time and the Arrangement Effective Time,
the parent company of Pozen and Tribute will be domiciled in British Columbia,
Canada;

 

WHEREAS, Tribute and Pozen wish to enter into a business combination transaction
(the “Mergers”), pursuant to the terms of the Merger Agreement described below;

 

WHEREAS, the Mergers will be effected in accordance with that certain Agreement
and Plan of Merger and Arrangement, as amended (the “Merger Agreement”), by and
among the Company, Tribute, Pozen, ARLZ CA Acquisition Corp., a corporation
formed under the laws of the Province of Ontario, Canada (“Merger Sub One”) ARLZ
US Acquisition II Corp., a corporation formed under the laws of the State of
Delaware (“Merger Sub Two”), pursuant to which (i) Merger Sub One will
amalgamate with Tribute (the “Tribute Merger”), with Tribute continuing as a
wholly-owned direct subsidiary of the Company, and (ii) Merger Sub Two will
merge with and into Pozen (the “Pozen Merger” and together with the Tribute
Merger, the “Mergers”), with Pozen continuing as the surviving corporation of
the Pozen Merger and as a wholly-owned indirect subsidiary of the Company;

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties desire to remove JW Opportunities Fund, LLC as a party to
this Agreement and add JW Opportunities Master Fund, Ltd. as a party to this
Agreement.

 

WHEREAS, Purchaser, together with the Investors (collectively, the
“Co-Investors”), have agreed to provide capital to the Company in support of the
Mergers;

 

WHEREAS, in furtherance of the foregoing, Tribute desires to allot and issue to
the Co-Investors, and the Co-Investors desire to subscribe for, up to a maximum
of 82,474,227 common shares of Tribute (the “Shares”) for the Subscription Price
(as hereinafter defined) as set forth in, and in accordance with the other
provisions of, this Agreement such that the Shares purchased by the Co-Investors
are arranged in connection with the Tribute Merger pursuant to the Plan of
Arrangement (as defined below) on the same basis as all other outstanding common
shares of Tribute;

 

WHEREAS, following its subscription for its portion of the Shares, Purchaser may
cause all or a portion of such securities to be distributed to its shareholders
pursuant to a special election distribution effected by way of a reorganization
of share capital of the Purchaser or a reduction in paid-up capital of their
Purchaser Common Shares, and/or a plan of arrangement regarding the same
(allowing Purchaser’s shareholders to receive such securities or cash, subject
to possible proration) (the “Distribution”) and the Company has agreed to
register such Distribution under the Securities Act of 1933 (the “Securities
Act”) (all as defined below), with any portion of the Purchaser Shares not
distributed to its shareholders to be sold and transferred on a private
placement basis to certain of the Investors;

 

WHEREAS, the Company has agreed to grant the Investors and Purchaser the
registration rights provided for herein; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 1.1.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Certain Definitions.  Capitalized terms used
but not defined in this Agreement shall have the meanings set forth in the
Merger Agreement.

 

In addition, for purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:

 

“Canadian Securities Laws” means all applicable Canadian securities laws, rules,
regulations, notices, instruments, blanket orders and policies in the Canadian
Qualifying Provinces.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

“Company Shares” means the common shares in the capital of the Company.

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” means any international, multinational, federal,
provincial, territorial, state, regional, municipal, local or other government
or governmental body and any ministry, department, division, bureau, agent,
official, agency, commission, board or authority of any government, governmental
body, quasi-governmental or private body (including the TSXV, the TSX, the
NASDAQ or any other applicable stock exchange), domestic or foreign, exercising
any statutory, regulatory, expropriation or taxing authority under the authority
of any of the foregoing and any domestic, foreign or international judicial,
quasi-judicial or administrative court, tribunal, commission, board, panel,
arbitrator or arbitral body acting under the authority of any of the foregoing.

 

“Investor Shares” with respect to each Investor means a number of Shares equal
to the quotient obtained by dividing the Subscription Price of such Investor by
the Per Share Subscription Price.  For the avoidance of doubt, Investor Shares,
in the aggregate, shall not include Purchaser Shares.

 

“Law” any and all laws, statutes, codes, ordinances (including zoning),
approvals, rules, regulations, instruments, by-laws, notices, policies,
protocols, guidelines, guidance, manuals, treaties or other requirements of any
Governmental Authority having the force of law and any legal requirements
arising under the common law or principles of law or equity.

 

“NASDAQ” means the NASDAQ Global Select Market.

 

“Per Share Subscription Price” means the per Share price calculated by
multiplying the Pozen Purchase Price by 0.1455.  The “Pozen Purchase Price”
shall be equal to the lesser of (i) $7.20, and (ii) a five percent (5%) discount
off the five (5) day volume weighted average price as reported on Bloomberg
Financial Markets (“VWAP”) per share of Pozen common stock, calculated over the
five (5) trading days immediately preceding the date of Closing; provided that
in no event shall the Pozen Purchase Price be less than $6.25.  In the event any
of Pozen, Tribute or Aralez announce a material event, whether by press release
or filing of a Form 8-K (other than results of any shareholder meeting) during
the ten (10) day period immediately preceding the Closing, then clause
(ii) above shall be deemed amended and restated as follows: “(ii) a five percent
(5%) discount off the two (2) day volume weighted average price as reported on
Bloomberg Financial Markets (“VWAP”) per share of Pozen common stock, calculated
over the two (2) trading days immediately preceding the date of Closing;
provided that in no event shall the Pozen Purchase Price be less than $6.25.”

 

“Plan of Arrangement” shall mean the Amended and Restated Plan of Arrangement
attached to the Merger Agreement.

 

“Purchaser Common Shares” means the common shares, without par value, of
Purchaser.

 

“Purchaser Meeting” means the meeting of the holders of the Purchaser Common
Shares, and any postponement or adjournment thereof, at which the holders of the
Purchaser Common Shares will be asked to vote, among other things, on the
Distribution being effected by way of a reorganization of share capital of the
Purchaser or a reduction in paid-up capital of their Purchaser Common Shares,
and/or a plan of arrangement regarding the same.

 

3

--------------------------------------------------------------------------------


 

“Purchaser Proxy Statement” means the proxy statement of Purchaser to be
furnished to the holders of the Purchaser Common Shares in connection with the
Purchaser Meeting.

 

“Purchaser Shares” means a number of Shares equal to the quotient obtained by
dividing the Subscription Price of the Purchaser by the Per Share Subscription
Price.  For the avoidance of doubt, Purchaser Shares shall not include Investor
Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Law thereto, and the rules and regulations issued pursuant to that statute or
any successor Law.

 

“TSX” means the Toronto Stock Exchange.

 

1.2                               Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:

 

Term

 

Section

 

 

 

Agreement

 

Preamble

Canadian Commissions

 

Annex B

Co-Investors

 

Recitals

Co-Investors’ Disclosure Schedule

 

ARTICLE IV

Company

 

Preamble

Confidentiality Agreements

 

5.1(b)

Consents

 

5.2(a)

Distribution

 

Recitals

Investment Closing

 

2.3

Investment Closing Date

 

2.3

Investors

 

Preamble

Investor Registration Expenses

 

Annex A

Investor Registration

 

Annex A

Investor Registration Statement

 

Annex A

Losses

 

1.2(f)

Mergers

 

Recitals

Merger Agreement

 

Recitals

Merger Closing Conditions

 

6.1(d)

Pozen

 

Preamble

Pozen Merger

 

Recitals

Pozen SEC Documents

 

3.2(c)

Prospectus

 

Annex B

Purchaser

 

Preamble

register, registered, registration

 

Annex A

Registrable Securities

 

Annex A

Registration

 

Annex B

Registration Expenses

 

Annex B

Registration Statement

 

Annex B

Securities Act

 

Preamble

 

4

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Selling Expenses

 

Annex A

Share Price

 

2.1(b)

Shares

 

Recitals

Subscription Price

 

2.1(d)

Transfer Agent

 

2.2(b)

Tribute

 

Preamble

Tribute Merger

 

Recitals

Tribute SEC Documents

 

3.3(c)

 

1.3                               Other Definitional and Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

 

Schedules and Annexes.  The Schedules and Annexes to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement. 
All Schedules and Annexes annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Annex but not otherwise
defined therein shall be defined as set forth in this Agreement.

 

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

 

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 

ARTICLE II

 

SUBSCRIPTION FOR SHARES; SUBSCRIPTION PRICE; INVESTMENT CLOSING

 

2.1                               Subscription for Shares.

 

(a)                                 Subject to the terms and conditions hereof,
at the Investment Closing, the Purchaser hereby agrees to subscribe for the
Purchaser Shares.

 

(b)                                 Subject to the terms and conditions hereof,
at the Investment Closing, each Investor hereby agrees to subscribe for such
Investor’s Investor Shares.

 

(c)                                  Subject to the terms and conditions hereof,
at the Investment Closing, Tribute will allot and issue to (i) the Purchaser,
the Purchaser Shares and (ii) each Investor, such Investor’s Investor Shares.

 

(d)                                 Subject to the terms and conditions hereof,
at the Investment Closing, the Board of Tribute will approve the allotment and
issue to (i) the Purchaser of the Purchaser Shares and (ii) each Investor of
such Investor’s Investor Shares, procure that Tribute ‘s shareholder register
reflects the allotment and issue share certificates to the Co-Investors.

 

(e)                                  The aggregate amount that each Co-Investor
will pay to Tribute for the Shares it subscribes for hereunder shall be set
forth opposite such Co-Investor’s name under the heading “Subscription Price” on
Schedule I hereto (with respect to each Co-Investor, the “Subscription Price”).

 

2.2                               Payment of Subscription Price; Allotment of
Shares.

 

(a)                                 At the Investment Closing, each Co-Investor
shall pay its respective Subscription Price to Tribute by wire transfer of
immediately available funds into an account designated in writing by Tribute not
less than three Business Days prior to the Investment Closing Date.

 

(b)                                 At the Investment Closing, Tribute will
instruct its transfer agent (the “Transfer Agent”) to deliver (i) the Purchaser
Shares to the Purchaser and (ii) to each Investor, such Investor’s Investor
Shares, in certificate form, in each case registered in the name of such
Co-Investor.

 

2.3                               Investment Closing.  Subject to the
satisfaction or waiver of the conditions set forth in ARTICLE VI (other than
conditions that by their nature are to be satisfied at the Investment Closing,
but subject to the satisfaction or waiver of those conditions at such time), the
consummation of the allotment and issue of the Shares provided for in
Section 2.1 hereof (the

 

6

--------------------------------------------------------------------------------


 

“Investment Closing”) shall occur immediately prior to and at the same location
as the Closing under the Merger Agreement.  The date the Investment Closing
occurs is referred to as the “Investment Closing Date”.

 

2.4                               Tribute Deliveries.  At the Investment
Closing, subject to the terms and conditions hereof, Tribute shall deliver, or
cause to be delivered, to each Co-Investor:

 

(a)                                 copies of resolutions, certified by an
officer of Tribute, as to the authorization by Tribute of this Agreement and all
of the transactions contemplated hereby;

 

(b)                                 a certificate in form and substance
reasonably satisfactory to each Co-Investor, dated the Investment Closing Date
and signed by the Chief Executive Officer of Tribute, stating that the
conditions set forth in Sections 6.2(a) and 6.2(b) hereof (as they relate to
Tribute) and the conditions set forth in Sections 8.1 (as they relate to
Tribute) and 8.2 of the Merger Agreement have been satisfied and/or complied
with by Tribute; and

 

(c)                                  such other documents as Purchaser shall
reasonably request.

 

2.5                               Pozen Deliveries.  At the Investment Closing,
subject to the terms and conditions hereof, Pozen will deliver, or cause to be
delivered, to each Co-Investor:

 

(a)                                 copies of resolutions, certified by the
Secretary of Pozen, as to the authorization by Pozen of this Agreement and all
of the transactions contemplated hereby; and

 

(b)                                 a certificate in form and substance
reasonably satisfactory to each Co-Investor, dated the Investment Closing Date
and signed by the Chief Executive Officer of Pozen, stating that the conditions
set forth in Sections 6.2(a) and 6.2(b) hereof (as they relate to Pozen) and the
conditions set forth in Sections 8.1 (as they relate to Pozen) and 8.3 of the
Merger Agreement have been satisfied and/or complied with by Pozen.

 

2.6                               Co-Investor Deliveries.  At the Investment
Closing, subject to the terms and conditions hereof, each Co-Investor will
deliver, or cause to be delivered, to Tribute:

 

(a)                                 payment to Tribute of such Co-Investor’s
respective Subscription Price by wire transfer of immediately available funds to
an account designated by Tribute in writing at least three Business Days prior
to the Investment Closing Date;

 

(b)                                 a cross-receipt executed by each Co-Investor
and delivered to Tribute certifying that, as of the Investment Closing Date, it
has received (i) in the case of the Purchaser, the Purchaser Shares and (ii) in
the case of each Investor, such Investor’s Investor Shares;

 

(c)                                  copies of resolutions, certified by an
authorized signatory of such Co-Investor, as to the authorization by such
Co-Investor of this Agreement and all of the transactions contemplated hereby;
and

 

(d)                                 a certificate in form and substance
reasonably satisfactory to the Company, dated the Investment Closing Date and
signed by an authorized signatory of such Co-

 

7

--------------------------------------------------------------------------------


 

Investor, stating that the conditions in Sections 6.3(a) and 6.3(b) hereof have
been satisfied and/or complied with by each Co-Investor.

 

2.7                               Tribute Additional Deliveries.  At the
Investment Closing, subject to the terms and conditions hereof, Tribute shall
deliver, or cause to be delivered, to each Co-Investor:

 

(a)                                 the Shares as set forth in
Section 2.2(b) hereof, in certificate form, in each case registered in the name
of such Co-Investor, which Shares shall be free and clear of any Liens; and

 

(b)                                 a cross-receipt, executed by Tribute and
delivered to each Co-Investor certifying that it has received the Subscription
Price from such Co-Investor as of the Investment Closing Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY; TRIBUTE; POZEN

 

3.1                               Representations and Warranties of the
Company.  In order to induce the Co-Investors to enter into this Agreement,
except with respect to Section 3.1(f) below, to which the Company solely
represents and warrants, the Company, Tribute and Pozen represent and warrant to
each Co-Investor as follows:

 

(a)                                 Corporate Existence; Authority.

 

(i)                                     The Company is a corporation duly
incorporated and validly existing under the Laws of British Columbia, Canada . 
The Company has the corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.

 

(ii)                                  The Company has the corporate power and
authority to enter into, execute and deliver this Agreement, to perform its
obligations under this Agreement, and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and validly approved by the Board of the Company.  The Board of the Company has
determined that this Agreement is advisable to and is in the best interests of
the Company and its shareholders and no other corporate proceedings on the part
of the Company are necessary to approve this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by the Company and (assuming the due authorization,
execution and delivery by each of the Co-Investors, Pozen and Tribute)
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and to general principles of equity).

 

(b)                                 Conflicts; Consents and Approvals.  Neither
the execution and delivery of this Agreement by the Company nor the consummation
of the transactions contemplated by this Agreement will:

 

8

--------------------------------------------------------------------------------


 

(i)                                     conflict with, or result in a breach of,
any provision of the Articles of Incorporation, or By-Laws, of the Company;

 

(ii)                                  violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate, adversely modify or call a default under,
or result in the creation of any Liens upon any of the properties or assets of
the Company or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
contract, undertaking, agreement, lease or other instrument or obligation to
which the Company or any of its Subsidiaries is a party;

 

(iii)                               violate any Laws applicable to the Company
or any of its Subsidiaries or any of their respective properties or assets; or

 

(iv)                              require any action or consent or approval of,
or review by, other than registrations or other actions required under federal
and state securities Laws and the Canadian Securities Laws as are contemplated
by this Agreement or any post-closing notice filings required under applicable
United States federal or state securities laws.

 

(c)                                  The Company has provided Purchaser and the
Investors with true, correct and complete copies of the Merger Agreement and any
annexes, exhibits, schedules (including disclosure schedules) thereto.

 

(d)                                 Registration Statement and Investor
Registration Statement.  None of the information supplied or to be supplied by
the Company for inclusion or incorporation by reference in the Registration
Statement or the Investor Registration Statement to be filed with the Commission
by the Company under the Securities Act at the time the Registration Statement
or Investor Registration Statement becomes effective will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading (it being
understood that no representation or warranty is made by the Company with
respect to statements made or incorporated by reference therein based on written
information supplied by Purchaser expressly for inclusion or incorporation by
reference in the Registration Statement or the Investors expressly for inclusion
or incorporation by reference in the Investor Registration Statement). Each of
the Registration Statement, except for such portions thereof that relate only to
Purchaser and its Subsidiaries, and the Investor Registration Statement, except
for such portions thereof that relate only to Investors, will comply as to form
in all material respects with the provisions of the Securities Act.

 

(e)                                  Valid Issuance.  The Company Shares to be
issued to the Purchaser and the Investors pursuant to the Plan of Arrangement
will, when issued, allotted and delivered in accordance with the terms of the
Plan of Arrangement, be duly and validly issued, will be exempt from the
prospectus requirements of applicable Canadian Securities Laws and all such
Company Shares will be fully paid and free of preemptive rights, with no
personal liability attaching to the ownership thereof, and will be free and
clear of all Liens.  The first trade in Company Shares will be exempt from the
prospectus requirements of applicable Canadian

 

9

--------------------------------------------------------------------------------


 

Securities Laws subject to compliance with applicable Canadian Securities Laws
at the time of such resale.

 

(f)                                   The Company Shares to be issued to the
Purchaser and the Investors upon consummation of the Plan of Arrangement will
have been duly and validly issued pursuant to an exemption from the registration
requirement of the Securities Act as provided by Section 3(a)(10) thereof.

 

3.2                               Representations and Warranties of Pozen.  In
order to induce the Co-Investors to enter into this Agreement, Pozen represents
and warrants to each Co-Investor as follows:

 

(a)                                 Corporate Existence; Authority.

 

(i)                                     Pozen is a corporation validly existing
and in good standing under the Laws of the State of Delaware.  Pozen has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted.

 

(ii)                                  Pozen has the corporate power and
authority to enter into, execute and deliver this Agreement, to perform its
obligations under this Agreement, and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and validly approved by the Board of Pozen and no other corporate proceedings on
the part of Pozen are necessary to approve this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by Pozen and (assuming the due authorization, execution
and delivery by each of the Co-Investors and Tribute) constitutes the valid and
binding obligation of Pozen, enforceable against Pozen in accordance with its
terms (subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity).

 

(b)                                 Conflicts; Consents and Approvals.  Neither
the execution and delivery of this Agreement by Pozen nor the consummation of
the transactions contemplated by this Agreement will:

 

(i)                                     conflict with, or result in a breach of,
any provision of the Certificate of Incorporation, as amended, and the Bylaws,
as amended, of Pozen;

 

(ii)                                  violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate, adversely modify or call a default under,
or result in the creation of any Liens upon any of the properties or assets of
Pozen or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
contract, undertaking, agreement, lease or other instrument or obligation to
which Pozen or any of its Subsidiaries is a party;

 

10

--------------------------------------------------------------------------------


 

(iii)                               violate any Laws applicable to Pozen or any
of its Subsidiaries or any of their respective properties or assets; or

 

(iv)                              require any action or consent or approval of,
or review by, or registration or filing by Pozen or any of its Affiliates with,
any third party or any Governmental Authority, other than registrations or other
actions required under federal and state securities Laws as are contemplated by
this Agreement.

 

(c)                                  SEC Filings.  Pozen has timely filed or
received the appropriate extension of time within which to file with the
Commission all forms, reports, schedules, statements and other documents
required to be filed by it since January 1, 2014 under the Exchange Act or the
Securities Act (such documents, as supplemented and amended since the time of
filing, collectively, the “Pozen SEC Documents”).  The Pozen SEC Documents,
including any financial statements or schedules included therein, at the time
filed (and, in the case of registration statements and proxy statements, on the
dates of effectiveness and the dates of mailing, respectively) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be. 
The financial statements of Pozen included in the Pozen SEC Documents at the
time filed complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, were prepared in accordance with GAAP during
the periods involved (except as may be indicated in the notes thereto, auditor’s
report thereon or, in the case of unaudited statements, as permitted by
Form 10-Q of the Commission), and fairly present in all material respects
(subject in the case of unaudited statements to normal audit adjustments and
subject to restatements filed with the Commission prior to the date of this
Agreement) the consolidated financial position of Pozen and its consolidated
Subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended.  No Subsidiary of Pozen is
subject to the periodic reporting requirements of the Exchange Act other than as
part of Pozen’s consolidated group or required to file any form, report or other
document with the Commission, NASDAQ, any other stock exchange or comparable
Governmental Authority.

 

(d)                                 Private Placement.  Neither Pozen nor, to
Pozen’s knowledge, any person acting on behalf of Pozen has offered or sold any
of the Shares by any form of “general solicitation” or “general advertising”, as
such terms are used in Rule 502(c) of Regulation D under the Securities Act.

 

3.3                               Representations and Warranties of Tribute.  In
order to induce the Co-Investors to enter into this Agreement, Tribute
represents and warrants to each Co-Investor as follows:

 

(a)                                 Corporate Existence; Authority.

 

(i)                                     Tribute is a corporation validly
existing and in good standing under the Laws of the jurisdiction of its
organization.  Tribute has the corporate power and authority to

 

11

--------------------------------------------------------------------------------


 

own or lease all of its properties and assets and to carry on its business as it
is now being conducted.

 

(ii)                                  Tribute has the corporate power and
authority to enter into, execute and deliver this Agreement, to perform its
obligations under this Agreement, and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and validly approved by the Board of Tribute and no other corporate proceedings
on the part of Tribute are necessary to approve this Agreement and to consummate
the transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by Tribute and (assuming the due authorization, execution
and delivery by each of the Co-Investors and Pozen) constitutes the valid and
binding obligation of Tribute, enforceable against Tribute in accordance with
its terms (subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity).

 

(b)                                 Valid Issuance.  The Shares to be issued
pursuant to this Agreement will, when issued, allotted and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, be duly and validly issued, will be exempt from the prospectus
requirements of applicable Canadian Securities Laws and, at the Investment
Closing, all such Shares will be fully paid and free of preemptive rights, with
no personal liability attaching to the ownership thereof, and will be free and
clear of all Liens.

 

(c)                                  Conflicts; Consents and Approvals.  Neither
the execution and delivery of this Agreement by Tribute nor the consummation of
the transactions contemplated by this Agreement will:

 

(i)                                     conflict with, or result in a breach of,
any provision of the Organizational Documents of Tribute;

 

(ii)                                  violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate, adversely modify or call a default under,
or result in the creation of any Liens upon any of the properties or assets of
Tribute or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
contract, undertaking, agreement, lease or other instrument or obligation to
which Tribute or any of its Subsidiaries is a party;

 

(iii)                               violate any Laws applicable to Tribute or
any of its Subsidiaries or any of their respective properties or assets; or

 

(iv)                              require any action or consent or approval of,
or review by, or registration or filing by Tribute or any of its Affiliates
with, any third party or any Governmental Authority, other than registrations or
other actions required under federal and state securities Laws as are
contemplated by this Agreement.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Tribute Reporting Issuer.  Tribute has been
a “reporting issuer” (as such term is defined in Canadian Securities Laws) in a
jurisdiction of Canada for the four months preceding the date of this Agreement
and will be a reporting issuer not in default immediately preceding the
Investment Closing and until the Plan of Arrangement is effected.

 

(e)                                  SEC Filings.  Tribute has timely filed or
received the appropriate extension of time within which to file with the
Commission all forms, reports, schedules, statements and other documents
required to be filed by it since January 1, 2014 under the Exchange Act or the
Securities Act (such documents, as supplemented and amended since the time of
filing, collectively, the “Tribute SEC Documents”).  The Tribute SEC Documents,
including any financial statements or schedules included therein, at the time
filed (and, in the case of registration statements and proxy statements, on the
dates of effectiveness and the dates of mailing, respectively) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be. 
The financial statements of Tribute included in the Tribute SEC Documents at the
time filed complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, were prepared in accordance with GAAP during
the periods involved (except as may be indicated in the notes thereto, auditor’s
report thereon or, in the case of unaudited statements, as permitted by
Form 10-Q of the Commission), and fairly present in all material respects
(subject in the case of unaudited statements to normal audit adjustments and
subject to restatements filed with the Commission prior to the date of this
Agreement) the consolidated financial position of Tribute and its consolidated
Subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended.  No Subsidiary of Tribute
is subject to the periodic reporting requirements of the Exchange Act other than
as part of Tribute’s consolidated group or required to file any form, report or
other document with the Commission, NASDAQ, the TSX, any other stock exchange or
comparable Governmental Authority.

 

(f)                                   Private Placement.  Assuming that the
representations of each Co-Investor set forth in Section 4.1(c) are true and
correct and assuming that the representation of Pozen set forth in
Section 3.2(d) is true and correct, the initial allotment and issuance of the
Shares in conformity with the terms of this Agreement are exempt from both
(i) the registration requirements of Section 5 of the Securities Act and
(ii) the prospectus requirements of the Canadian Securities Laws, and neither
Tribute nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemptions.  Neither Tribute nor, to
Tribute’s knowledge, any person acting on behalf of Tribute has offered or sold
any of the Shares by any form of “general solicitation” or “general
advertising”, as such terms are used in Rule 502(c) of Regulation D under the
Securities Act.

 

(g)                                  Registration Statement and Investor
Registration Statement.  None of the information supplied or to be supplied by
Tribute for inclusion or incorporation by reference in the Registration
Statement or the Investor Registration Statement to be filed with the Commission
by the Company under the Securities Act at the time the Registration Statement
or Investor Registration Statement becomes effective will contain any untrue
statement of a

 

13

--------------------------------------------------------------------------------


 

material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading (it being understood that no
representation or warranty is made by Tribute with respect to statements made or
incorporated by reference therein based on written information supplied by
Purchaser expressly for inclusion or incorporation by reference in the
Registration Statement or the Investors expressly for inclusion or incorporation
by reference in the Investor Registration Statement). Each of the Registration
Statement, except for such portions thereof that relate only to Purchaser and
its Subsidiaries, and the Investor Registration Statement, except for such
portions thereof that relate only to Investors, will comply as to form in all
material respects with the provisions of the Securities Act.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS

 

4.1                               Representations and Warranties of the
Co-Investors.  In order to induce the Company, Tribute and Pozen to enter into
this Agreement, each Co-Investor severally for itself and not jointly with any
one or more of the other Co-Investors represents and warrants to each of the
Company, Tribute and Pozen as follows:

 

(a)                                 Corporate Existence; Authority; No
Violation.

 

(i)                                     Co-Investor is a legal entity validly
existing under the Laws of the jurisdiction of its organization.  Co-Investor
has the corporate power and authority to own or lease all of its properties and
assets and to carry on its business as it is now being conducted.

 

(ii)                                  Co-Investor has the corporate power and
authority to enter into, execute and deliver this Agreement, to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized and validly
approved by all necessary corporate action on the part of Co-Investor.  No other
corporate proceedings on the part of Co-Investor are necessary to approve this
Agreement and to consummate the subscription for (A) in the case of the
Purchaser, the Purchaser Shares and (B) in the case of each Investor, such
Investor’s Investor Shares.  This Agreement has been duly and validly executed
and delivered by Co-Investor and (assuming the due authorization, execution and
delivery by the Company, Tribute, Pozen and the other Co-Investors) constitutes
the valid and binding obligation of Co-Investor, enforceable against Co-Investor
in accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and to general principles of equity).

 

(b)                                 Conflicts; Consents and Approvals.  Neither
the execution and delivery of this Agreement by Co-Investor nor the consummation
of the subscription for (A) in the case of the Purchaser, the Purchaser Shares
and (B) in the case of each Investor, such Investor’s Investor Shares, will:

 

14

--------------------------------------------------------------------------------


 

(i)                                     conflict with, or result in a breach of,
any provision of the organizational documents of Co-Investor;

 

(ii)                                  violate any Laws applicable to Co-Investor
or any of its Subsidiaries or any of their respective properties or assets; or

 

(iii)                               require any action or consent or approval
of, or review by, or registration or filing by Co-Investor or any of its
Affiliates with, any third party or any Governmental Authority, other than
registrations, beneficial ownership filings or other actions required under
federal and state securities Laws as are contemplated by this Agreement.

 

(c)                                  Certain Securities Law Matters.

 

(i)                                     Co-Investor is acquiring its Shares as
principal for its own account and, in the case of Purchaser, other than for the
Distribution, not with a view to the distribution thereof within the meaning of
the Securities Act and Canadian Securities Law.

 

(ii)                                  Each Co-Investor is resident in the
jurisdiction stated in Schedule I applicable thereto.

 

(iii)                               Co-Investor understands that the Shares
issued to it and the Company Shares to be issued in exchange for the Shares in
connection with the Plan of Arrangement will not be transferable except
(a) pursuant to an effective registration statement under the Securities Act and
compliance with Canadian Securities Laws as applicable (b) pursuant to an
available exemption from, or in a transaction not subject to, the Securities Act
or applicable Canadian Securities Laws as evidenced by receipt by the Company of
a written opinion of counsel for Co-Investor reasonably satisfactory to the
Company to the effect that the proposed transfer is exempt from the registration
requirements of the Securities Act and relevant state securities laws and exempt
from the prospectus requirements of applicable Canadian Securities Laws, as
applicable, or (c) pursuant to Rule 144 under the Securities Act (“Rule 144”)
and after expiry of all “hold periods” or “seasoning periods” in Canada. 
Applicable U.S. and Canadian restrictive legends shall be placed on certificates
representing the Shares to be delivered to Co-Investor at the Investment Closing
and the applicable U.S. restrictive legends shall be placed on any certificates
representing the Company Shares to be issued in exchange for the Shares in
connection with the Plan of Arrangement, substantially as follows:

 

“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS IN EFFECT
THEREUNDER AND ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, (B) PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
SECURITIES ACT AS EVIDENCED BY THE CORPORATION BEING FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE

 

15

--------------------------------------------------------------------------------


 

REASONABLY SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT, OR (C) PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.”

 

At the time of the Investment Closing, the Shares to be issued to the
Co-Investors will carry the following Canadian restrictive legend:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [  , 2016] [INSERT THE DATE THAT IS 4 MONTHS AND A
DAY AFTER THE INVESTMENT CLOSING DATE].  WITHOUT PRIOR WRITTEN APPROVAL OF TSX
VENTURE EXCHANGE AND COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF TSX VENTURE
EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT
UNTIL [INSERT DATE].”

 

The Company Shares issued to the Co-Investors in exchange for the Shares
pursuant to the Plan of Arrangement in accordance with the Plan of Arrangement
will not carry any Canadian restrictive legend.

 

(a)                                 Co-Investor Status.

 

(i)                                     At the time Co-Investor was offered the
Shares, it was, and at the date hereof it is, either (a) “qualified
institutional buyer”, as defined in Rule 144A under the Securities Act, or
(b) an “accredited investor” as defined in Rule 501(a) of Regulation D.

 

(ii)                                  Co-Investor is an “accredited investor” as
defined in National Instrument 45-106 - Prospectus Exemptions promulgated under
applicable Canadian Securities Laws.

 

(b)                                 Sufficiency of Funds.

 

(i)                                     The Investor has sufficient cash on hand
or other sources of immediately available funds to enable it to make payment of
the Subscription Price and consummate the transactions contemplated by this
Agreement.

 

(ii)                                  The Purchaser has, and at all times during
this Agreement (prior to and including the Investment Closing) shall have,
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Subscription Price and consummate the
transactions contemplated by this Agreement.

 

16

--------------------------------------------------------------------------------


 

(c)                                  No Bad Actor.  No “bad actor” disqualifying
event described in Rule 506(d)(1)(i)-(viii) of the Securities Act is applicable
to the Co-Investor.

 

(d)                                 No General Solicitation.  Neither the
Co-Investor, nor any of its officers, directors, employees, agents, stockholders
or partners has either directly or indirectly, including, through a broker or
finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer, sale or contemplated distribution of
the Shares.

 

(e)                                  Exculpation Among Co-Investors.  Each
Co-Investor represents that it has such knowledge in financial and business
affairs as to be capable of evaluating the merits and risks of its investment in
Tribute (and indirectly in the Company) pursuant to this Agreement and is able
to bear the economic risk of loss of its investment in Tribute (and indirectly
in the Company) pursuant to this Agreement.  Each Co-Investor acknowledges that
it is not relying upon any Person, other than Tribute and Pozen and their
officers and directors, in making its investment or decision to invest in
Tribute (and indirectly the Company) pursuant to this Agreement.  Each
Co-Investor agrees that none of the Co-Investors or their respective controlling
Persons, officers, directors, partners, agents, or employees shall be liable to
any other Co-Investor for any action taken or omitted to be taken by any of them
in connection with entering into, or complying with its respective obligations
under, this Agreement, including without limitation purchasing the Shares.

 

ARTICLE V

 

COVENANTS AND AGREEMENTS

 

5.1                               Furnishing Information.

 

(a)                                 For purposes of furthering the transactions
contemplated hereby, each of the Company, Tribute and Pozen shall promptly
provide Purchaser with any report, schedule or other document filed or received
by it pursuant to the requirements of the federal securities laws of the United
States or the Canadian Securities Laws relating to the Shares covered by this
Agreement (other than reports or documents that Tribute or Pozen, as applicable,
is not permitted to disclose under applicable Law).

 

(b)                                 The parties hereto hereby agree that all
information received by them or their respective officers, directors, employees
or representatives in connection with this Agreement and the consummation of the
transactions contemplated hereby shall be governed in accordance with the
respective confidentiality agreement entered into by such receiving party and
any of the other parties hereto (collectively, the “Confidentiality
Agreements”), each of which shall continue in full force and effect in
accordance with its terms.

 

5.2                               Filings; Commercially Reasonable Efforts;
Notification.

 

(a)                                 Upon the terms and subject to the conditions
of this Agreement, each of the parties shall use its respective commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, as
soon as practicable (and in any event prior to the End Date), the transactions
contemplated by this

 

17

--------------------------------------------------------------------------------


 

Agreement, including (i) obtaining and maintaining all necessary actions or
nonactions, waivers, consents, licenses, permits, authorizations, orders and
approvals (collectively, “Consents”) from applicable Governmental Authorities
and the making of all other necessary registrations and filings, (ii) obtaining
all Consents from third parties that are reasonably necessary in connection with
the transactions contemplated by this Agreement, and (iii) the execution and
delivery of any additional instruments reasonably necessary to consummate any of
the transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

 

(b)                                 Each of the Company, Tribute and Pozen shall
(i) use commercially reasonable efforts to make or cause to be made such filings
with applicable Governmental Authorities as are required or, in Purchaser’s
reasonable view, advisable in connection with the transactions contemplated by
this Agreement as soon as reasonably practicable after the date of this
Agreement and (ii) cooperate in good faith with the other party in obtaining any
Consents from Governmental Authorities and in connection with resolving any
investigation or other inquiry of any Governmental Authority with respect to
such filings.

 

(c)                                  Each of the Company, Pozen and Tribute
shall use commercially reasonable efforts to ensure that none of the information
supplied or to be supplied by for inclusion or incorporation by reference in the
Registration Statement or the Investor Registration Statement to be filed with
the Commission by the Company under the Securities Act at the time the
Registration Statement or Investor Registration Statement becomes effective will
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (it being understood that no representation or warranty is made by
the Company, Pozen, Tribute or the Co-Investors with respect to statements made
or incorporated by reference therein based on written information supplied by
the other parties hereto expressly for inclusion or incorporation by reference
in the Registration Statement or the Investors expressly for inclusion or
incorporation by reference in the Investor Registration Statement).

 

(d)                                 Tribute shall prepare and file a business
acquisition report with respect to the acquisition by Tribute of certain
pharmaceutical products from Novartis AG announced in the press release of
Tribute dated October 2, 2014.

 

5.3                               NASDAQ and TSX Listing.  The Company, Tribute
and Pozen shall use commercially reasonable efforts to cause the Company Shares
to be approved for listing on NASDAQ and conditionally approved for listing on
the TSX prior to the Investment Closing, as mutually agreed by the parties,
subject to official notice of issuance in respect of NASDAQ and subject to
compliance with all of the customary requirements of the TSX, including receipt
of all documentation required by the TSX.

 

5.4                               Reporting Issuer Status.  Tribute shall have
the status of a reporting issuer not in default immediately preceding the
Investment Closing and until the time the Plan of Arrangement is effected.

 

5.5                               Further Assurances.  Subject to, and not in
limitation of, Section 5.2, each of Tribute and Pozen shall use its respective
commercially reasonable efforts to (i) take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by

 

18

--------------------------------------------------------------------------------


 

this Agreement and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.

 

5.6                               Advice of Changes.

 

(a)                                 Tribute and/or Pozen, as applicable, shall
promptly advise the Co-Investors of any fact, change, event or circumstance that
has had a Material Adverse Effect on Tribute and/or Pozen which Tribute and/or
Pozen believes would or would be reasonably likely to give rise to a failure of
the condition precedent set forth in Sections 6.1(d) or 6.1(e) hereof; provided
that any failure to give notice in accordance with the foregoing shall not be
deemed to constitute a violation of this Section 5.6 or the failure of the
condition set forth in Section 6.1(d) hereof to be satisfied, or otherwise
constitute a breach of this Agreement by Tribute and/or Pozen, in each case
unless the underlying breach would independently result in a failure of the
condition set forth in any of Sections 6.1(d) or 6.1(e) hereof to be satisfied;
provided further, that that the delivery of any notice pursuant to this
Section 5.6 shall not limit or otherwise affect the remedies of the Co-Investors
available hereunder and no information delivered pursuant to this Section 5.6
shall affect the representations or warranties of the parties hereunder.

 

(b)                                 Tribute and/or Pozen shall promptly advise
the Co-Investors of (i) any written notice or other written communication from
any person alleging that the consent of such person is or may be required in
connection with the transactions contemplated by this Agreement to the extent
that either Tribute or Pozen believes there is a reasonable likelihood that the
failure to obtain such consent would have a material impact on the timing of the
consummation of the transactions contemplated by this Agreement or (ii) upon
receiving any written communication from any Governmental Authority or third
party whose consent or approval is required for the satisfaction of the
condition to the Investment Closing set forth in Sections 6.1(d) or
6.1(e) hereof that causes Tribute or Pozen to believe that there is a reasonable
likelihood that any such consent or approval will not be obtained or that the
receipt of any such consent or approval will be materially delayed.

 

(c)                                  Tribute and/or Pozen, as applicable, shall
promptly notify the Co-Investors of any notice, written threat, announcement or
commencement of a material investigation by any Governmental Authority with
respect to Tribute or any of its Subsidiaries or Pozen or any of its
Subsidiaries.

 

(d)                                 Each of Tribute and Pozen covenants and
agrees to promptly provide Purchaser with notice and copies of any amendments to
the Merger Agreement or any of the annexes, exhibits or schedules (including
disclosure schedules) thereto within two (2) Business Days of any such
amendment.  The provisions of this Section 5.6(d) shall not in any way affect
each Co-Investor’s rights to insist upon the satisfaction of the condition to
closing set forth in Section 6.1(c).

 

5.7                               Governance Matters.  The Company shall take
all actions as may be necessary to elect, or cause to be elected, to the Board
of the Company, effective as soon as is practicable after the Investment Closing
and the consummation of the subscription for the

 

19

--------------------------------------------------------------------------------


 

Purchaser Shares and the Investor Shares, the individual designated by
Purchaser, in writing, at least five (5) Business Days prior to the Investment
Closing Date.

 

5.8                               Cooperation.

 

(a)                                 The Company, Tribute and Pozen each
acknowledge and the Purchaser hereby agrees that the Purchaser shall not effect
the Distribution until such time as the Purchaser has complied with all
applicable Laws, including without limitation that the Registration Statement
shall be on file with the SEC and declared effective.  In connection therewith,
Purchaser may call the Purchaser Meeting and may in connection therewith be
filing the Purchaser Proxy Statement with the Commission and the Canadian
Commissions (as defined in Annex B) and will be furnishing such document to the
holders of the Purchaser Common Shares in connection with the votes to be taken
at the Purchaser Meeting.  The Company, Tribute and Pozen each hereby agrees to
furnish such information as Purchaser may reasonably request for inclusion, by
way of incorporation by reference or otherwise, in the Purchaser Proxy
Statement.  Each of the Company, Tribute and Pozen hereby agrees that such
information pertaining to it provided for such inclusion will be true and
accurate in all material respects and will not omit any material information as
at the time it is given.  Purchaser hereby agrees to provide the Company,
Tribute and Pozen with copies of all proposed disclosure in the Purchaser Proxy
Statement relating to the Company, Tribute, Pozen, this Agreement and the
transactions contemplated hereby, prior to its filing.  Purchaser further agrees
to provide each of the Company, Tribute and Pozen with a reasonable opportunity
(at least two (2) Business Days) to review and comment upon such proposed
disclosure and Purchaser shall consider such comments in good faith and make any
changes thereto reasonably requested by the Company, Tribute or Pozen.

 

(b)                                 The Company, Tribute and Pozen each hereby
agrees and acknowledges that Purchaser may be required to file reports under the
Exchange Act from and after the Closing of the transactions contemplated by this
Agreement, which reports may require information (including financial
information) concerning the Company, Tribute and Pozen.  Each of the Company,
Tribute and Pozen hereby agrees to furnish such information as Purchaser may
reasonably request for inclusion in such reports.  Each of the Company, Tribute
and Pozen hereby agrees that such information pertaining to it provided for such
inclusion will be true and accurate in all material respects and will not omit
any material information.  Purchaser hereby agrees to provide the Company,
Tribute and Pozen with copies of all proposed disclosure in the Purchaser Proxy
Statement relating to the Company, Tribute, Pozen, this Agreement and the
transactions contemplated hereby, prior to filing.  Purchaser further agrees to
provide each of the Company, Tribute and Pozen with a reasonable opportunity (at
least two (2) Business Days) to review and comment upon such proposed disclosure
and Purchaser shall consider such comments in good faith and make any changes
thereto reasonably requested by the Company, Tribute or Pozen.

 

5.9                               Equal Treatment of Purchaser and the
Investors.  No consideration shall be offered or paid to Purchaser or any
Investor to amend or consent to a waiver or modification of any provision of
this Agreement unless the same consideration is also offered to all of the
parties hereto.  For clarification purposes, this provision constitutes a
separate right granted to each of Purchaser and the Investors in their own
respective right by Tribute and Pozen and negotiated

 

20

--------------------------------------------------------------------------------


 

separately by each of them in their own respective right, and is intended for
Tribute and Pozen to treat Purchaser and the Investors as a class and shall not
in any way be construed as such persons acting jointly or in concert or as a
group with respect to the purchase, disposition or voting of Shares or
otherwise.  Each Co-Investor represents that it does not have as of the date of
this Agreement, and shall not have as of the Investment Closing, any verbal or
written agreement, arrangement, commitment or understanding regarding voting
rights attached to the Shares or the Company Shares.

 

5.10                        Investors’ Registration Rights.  The Investors shall
have the registration rights set forth on Annex A hereto.  The Investor
Registration Statement (as defined in such Annex A) shall be separate and
distinct from the Registration Statement (as defined in Annex B).  The Company
shall use commercially reasonable efforts to convert the Investor Registration
Statement from Form S-1 to Form S-3 as soon as practicable following the time
the applicable rules and regulations allow for such conversion.

 

5.11                        Purchaser’s Registration Rights.  Purchaser shall
have the registration rights set forth on Annex B hereto.  The Registration
Statement shall be separate and distinct from the Investor Registration
Statement.

 

5.12                        Co-Investor Agreement.  Each of the Co-Investors
agrees that, for a period from the date hereof and ending on the earlier of
(i) Closing, (ii) termination of the Merger Agreement, and (iii) April 30, 2016,
it shall not short the securities of Pozen or Tribute.  In addition, each
Co-Investor further agrees that during the ten (10) days immediately preceding
the Closing it shall not trade in the securities of either Pozen or Tribute.

 

ARTICLE VI

 

CONDITIONS TO INVESTMENT CLOSING

 

6.1                               Mutual Conditions.  The respective obligations
of each Co-Investor and the Company to consummate the subscription and issuance
of the Shares shall be subject to the satisfaction on or prior to the Investment
Closing Date of each of the following conditions (any or all of which may be
waived by a party on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law):

 

(a)                                 No Law shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
of competent jurisdiction that temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby or makes the transactions contemplated hereby
illegal;

 

(b)                                 No outstanding judgment, injunction, order
or decree of a competent Governmental Authority shall have been entered and
shall continue to be in effect, and no Law shall have been adopted or be
effective, in each case that prohibits, enjoins or makes illegal the
consummation of the transactions contemplated by this Agreement;

 

(c)                                  No material amendment, modification or
waiver of a material right under the Merger Agreement has occurred;

 

21

--------------------------------------------------------------------------------


 

(d)                                 The Merger Agreement in the form as executed
by the Parties thereto as of the date of this Agreement and the Plan of
Arrangement in the form attached as Schedule II to the Merger Agreement in the
form as executed by the Parties thereto as of the date of this Agreement shall
not have been materially amended; and

 

(e)                                  The conditions set forth in Article VIII of
the Merger Agreement (the (“Merger Closing Conditions”) shall have been
satisfied or (except for Sections 8.1(j), 8.1(k), 8.1(l), 8.2(c) and 8.3(c))
waived, and the Parties to the Merger Agreement shall have irrevocably
committed, subject to no further conditions, to effect the Closing under the
Merger Agreement.

 

6.2                               Co-Investor’s Conditions.  The obligations of
each Co-Investor to consummate the subscription of such Co-Investor’s Investor
Shares, in the case of an Investor, and the Purchaser Shares, in the case of the
Purchaser shall be subject to the satisfaction on or prior to the Investment
Closing Date of each of the following additional conditions (any or all of which
may be waived by such Co-Investor on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):

 

(a)                                 The respective representations and
warranties of the Company, Tribute and Pozen set forth in Sections 3.1, 3.2, and
3.3, respectively, qualified as to materiality shall be true and correct, and
those not so qualified shall be true and correct in all material respects, in
each case, as of the date of this Agreement and as of the Investment Closing as
though made at and as of the Investment Closing, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materially shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date);

 

(b)                                 each of the Company, Tribute and Pozen shall
have performed and complied in all material respects with its respective
obligations and agreements required in this Agreement to be performed or
complied with by it on or prior to the Investment Closing Date;

 

(c)                                  the Company Shares shall have been approved
for listing on NASDAQ and the TSX, subject to official notice of issuances in
respect of NASDAQ and subject to compliance with all of the customary conditions
of the TSX, including receipt of all documentation required by the TSX;

 

(d)                                 Tribute shall have delivered, or caused to
be delivered, to such Co-Investor at the Investment Closing, Tribute’s closing
deliverables described in Section 2.4;

 

(e)                                  Tribute shall have been a reporting issuer
in a jurisdiction of Canada for the four (4) months immediately preceding the
Investment Closing and shall be a reporting issuer not in default as at the time
of the Investment Closing;

 

(f)                                   The conditions set forth in Article 4.1 of
the Second Amended and Restated Facility Agreement, dated as of the date hereof,
by and among the Company, Pozen, Tribute and the lenders party thereto (the
“Lenders”) shall have been fulfilled, or shall have been waived by the Lenders;

 

22

--------------------------------------------------------------------------------


 

(g)                                  there shall not be pending any suit, action
or proceeding by any Person seeking to restrain, preclude, enjoin or prohibit
the transactions contemplated by this Agreement, which suit, action or
proceeding is reasonably likely to have a material adverse effect on such
Co-Investor;

 

(h)                                 Pozen shall have delivered, or caused to be
delivered, to such Co-Investor at the Investment Closing, Pozen’s closing
deliverables described in Section 2.5;

 

(i)                                     the Company shall have delivered, or
caused to be delivered, to such Co-Investor at the Investment Closing, the
Company’s closing deliverables described in Section 2.7; and

 

(j)                                    Purchaser, on the one hand, and the
Company, Tribute and Pozen, on the other hand, shall not have terminated the
Agreement pursuant to Section 7.1(a).

 

6.3                               Tribute’s Conditions.  The obligation of
Tribute to consummate the allotment and issuance of the Shares to each
Co-Investor shall be subject to the satisfaction on or prior to the Investment
Closing Date of each of the following conditions with respect to such
Co-Investor (any or all of which may be waived by Tribute in writing, in whole
or in part, to the extent permitted by applicable Law):

 

(a)                                 the representations and warranties of such
Co-Investor set forth in this Agreement qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, in each case, as of the date of this Agreement and as of the
Investment Closing as though made at and as of the Investment Closing, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date);

 

(b)                                 such Co-Investor shall have performed and
complied in all material respects with all obligations and agreements required
by this Agreement to be performed or complied with by such Co-Investor on or
prior to the Investment Closing Date; and

 

(c)                                  there shall not be pending any suit, action
or proceeding by any Person seeking to restrain, preclude, enjoin or prohibit
the transactions contemplated by this Agreement, which suit, action or
proceeding is reasonably likely to have a material adverse effect on the
Company; and

 

(d)                                 such Co-Investor shall have delivered, or
caused to be delivered, to the Company at the Investment Closing such
Co-Investor’s closing deliverables described in Section 2.6.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII

 

TERMINATION

 

7.1                               Termination.  Notwithstanding anything in this
Agreement to the contrary, this Agreement may be terminated and abandoned at any
time prior to the Investment Closing with respect to the applicable parties as
follows:

 

(a)                                 by mutual written consent of the Company,
Tribute and Pozen, on the one hand, and one or more Co-Investors, on the other
hand, which termination shall be effective as between or among the Company,
Tribute and Pozen and such Co-Investor(s);

 

(b)                                 by any of the Company, Tribute, Pozen,
Purchaser or any of the Investors (but only with respect to such terminating
Investor’s rights and obligations hereunder) if there shall be any Law that
makes consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited, or if any judgment, injunction, order or decree of a
competent Governmental Authority enjoining the Company, Tribute, Pozen,
Purchaser or such Investor from consummating the transactions contemplated by
this Agreement shall have been entered and such judgment, injunction, order or
decree shall have become final and nonappealable; provided that the party
seeking to terminate this Agreement pursuant to this Section 7.1(b) shall have
used its commercially reasonable efforts to render inapplicable such Law or
regulation or remove such judgment, injunction, order or decree as required by
Section 5.2;

 

(c)                                  by any of the Company, Tribute, Pozen,
Purchaser or any Investor (by only with respect to such terminating Investor’s
rights and obligations hereunder) if the Investment Closing shall not have
occurred on or prior to April 30, 2016 (the “End Date”); provided, however, that
the right to terminate this Agreement under this Section 7.1(c) shall not be
available to any party whose material breach of any covenant or obligation under
this Agreement has been the cause of or resulted in the failure of the
Investment Closing to occur on or before the End Date;

 

(d)                                 by any of the Company, Tribute, Pozen,
Purchaser or any of the Investors (but only with respect to such terminating
Investor’s rights and obligations hereunder) if the Merger Agreement shall have
been terminated;

 

(e)                                  by Purchaser or any of the Investors (but
only with respect to such terminating Investor’s rights and obligations
hereunder) if there shall have been a breach by the Company, Tribute or Pozen of
any of their respective representations, warranties, covenants or agreements
contained in this Agreement, which breach would result in the failure of one or
more of the conditions set forth in Sections 6.2(a) or 6.2(b) to be satisfied on
or prior to the End Date, and such breach shall not be capable of being cured or
shall not have been cured by the earlier of (i) the End Date and (ii) twenty
(20) Business Days after detailed written notice thereof shall have been
received by the party alleged to be in breach; or

 

(f)                                   by the Company, Tribute or Pozen, with
respect to any Co-Investor, if there shall have been a breach by such
Co-Investor of any of its representations, warranties, covenants or agreements
contained in this Agreement, which breach would result in the failure of

 

24

--------------------------------------------------------------------------------


 

one or more of the conditions set forth in Sections 6.3(a) or 6.3(b) to be
satisfied on or prior to the End Date, and such breach shall not be capable of
being cured or shall not have been cured by the earlier of (i) the End Date and
(ii) twenty (20) Business Days after detailed written notice thereof shall have
been received by the party alleged to be in breach.

 

7.2                               Procedure Upon Termination.  In the event of
termination and abandonment by the Company, Tribute, Pozen, Purchaser or any
Investor pursuant to Section 7.1, written notice thereof specifying the
provision of this Agreement pursuant to which such termination is effected,
shall forthwith be given to the other parties hereto, and, solely with respect
to a termination by Tribute or Pozen or all of the Co-Investors, this Agreement
shall terminate, and the subscription for the Shares hereunder shall be
abandoned.  For the avoidance of doubt, a termination by any Co-Investor shall
only terminate the rights and obligations of such Co-Investor hereunder and
shall not affect the rights and obligations of the other parties hereto.  The
parties acknowledge that the failure by any one Co-Investor to consummate the
subscription for such Co-Investor’s Investor Shares or Purchaser Shares, as the
case may be, shall not affect or modify the obligations of the Company or the
other Co-Investors to consummate the transactions contemplated hereby.

 

7.3                               Effects of Termination.  In the event of any
termination of this Agreement as provided in Section 7.1 by the Company, Tribute
or Pozen, or all of the Co-Investors, this Agreement, except for the provisions
of Section 5.1(b), this Section 7.3 and ARTICLE VIII, shall terminate and become
void and have no effect, without any liability on the part of any party or its
directors, officers or stockholders with respect thereto.  Notwithstanding the
foregoing, nothing in this Section 7.3 shall relieve any party to this Agreement
of liability for fraud or any material breach of any covenant or agreement set
forth in this Agreement.  No termination of this Agreement shall affect the
obligations of the parties contained in any of the Confidentiality Agreements,
all of which obligations shall survive termination of this Agreement in
accordance with its terms.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Survival.  Notwithstanding any investigation
made by any party to this Agreement, all covenants, agreements, representations
and warranties made by the Company, Tribute, Pozen or the Co-Investors herein
shall survive the execution of this Agreement, the delivery to the Co-Investors
of the Shares and the payment therefor.

 

8.2                               Expenses.  Except as otherwise provided in
this Agreement, whether or not the transactions contemplated by this Agreement
are consummated, all costs and expenses incurred in connection with the
negotiation and execution of this Agreement and the transactions contemplated
hereby shall be paid by the party incurring or required to incur such expenses,
including the Registration Expenses and Investor Registration Expenses (which
shall be from the account of the Company).

 

8.3                               Counterparts; Effectiveness.  This Agreement
may be executed in two or more counterparts, each of which shall be an original,
with the same effect as if the signatures

 

25

--------------------------------------------------------------------------------


 

thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (by telecopy, electronic delivery or otherwise) to the other parties. 
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

8.4                               Governing Law.  This Agreement, and all claims
or causes of action (whether at Law, in contract or in tort or otherwise) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof, shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

8.5                               Jurisdiction; Specific Enforcement.  Each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).  Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the above
named courts, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.  To the fullest extent permitted by applicable Law, each of the
parties hereto hereby consents to the service of process in accordance with
Section 8.7; provided, however, that nothing herein shall affect the right of
any party to serve legal process in any other manner permitted by Law.

 

8.6                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

26

--------------------------------------------------------------------------------


 

8.7                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given (a) upon personal
delivery to the party to be notified; (b) when received when sent by email or
facsimile by the party to be notified, provided, however, that notice given by
email or facsimile shall not be effective unless either (i) a duplicate copy of
such email or fax notice is promptly given by one of the other methods described
in this Section 8.7 or (ii) the receiving party delivers a written confirmation
of receipt for such notice either by email or fax or any other method described
in this Section 8.7; or (c) when delivered by a courier (with confirmation of
delivery); in each case to the party to be notified at the following address:

 

If to Purchaser, to:

 

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, BC V5T 4T5

Canada

 

Facsimile:

(604) 707-7001

Attention:

Geoffrey Cox, Interim Chief Executive Officer

 

Dori Assaly, Vice President, Legal Affairs

Email:

gfcox@qltinc.com

 

dassaly@qltinc.com

 

with copies (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Facsimile:

(212) 310-8007

Attention:

Raymond O. Gietz

Email:

raymond.gietz@weil.com

 

 

If to the Company, to:

 

Aralez Pharmaceuticals Inc.

c/o DLA Piper (Canada) LLP

Suite 6000, 1 First Canadian Place

PO Box 367, 100 King St. W

Toronto, Ontario

M5X 1E2

Canada

Facsimile:

(919) 490-5552

Attention:

Andrew Koven, President

E-mail:

akoven@pozen.com

 

 

with copies (which shall not constitute notice) to:

 

27

--------------------------------------------------------------------------------


 

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Facsimile:

(973) 520-2573

Attention:

Andrew Gilbert, Esq.

Email:

andrew.gilbert@dlapiper.com

 

 

If to the Former Company, to:

 

Aralez Pharmaceuticals plc

c/o DLA Piper (Canada) LLP

Suite 6000, 1 First Canadian Place

PO Box 367, 100 King St. W

Toronto, Ontario

M5X 1E2

Canada

Facsimile:

(919) 490-5552

Attention:

Andrew Koven, President

E-mail:

akoven@pozen.com

 

 

with copies (which shall not constitute notice) to:

 

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Facsimile:

(973) 520-2573

Attention:

Andrew Gilbert, Esq.

Email:

andrew.gilbert@dlapiper.com

 

 

If to Pozen, to:

 

POZEN Inc.

1414 Raleigh Road, Suite 400

Chapel Hill, North Carolina 27517

Facsimile:

(919) 490-5552

Attention:

Adrian Adams, Chief Executive Officer

Email:

aadams@pozen.com

 

 

with copies (which shall not constitute notice) to:

 

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Facsimile:

(973) 520-2573

Attention:

Andrew Gilbert, Esq.

Email:

andrew.gilbert@dlapiper.com

 

28

--------------------------------------------------------------------------------


 

If to Tribute, to:

 

Tribute Pharmaceuticals Canada Inc.

151 Steeles Avenue East

Milton, Ontario, Canada  L9T 1Y1

Facsimile:

(519) 434-4382

Attention:

Robert Harris, President and Chief Executive Officer

E-mail:

rob.harris@tributepharma.com

 

 

with copies (which shall not constitute notice) to:

 

Fogler, Rubinoff LLP

77 King Street West, Suite 3000

Toronto, Ontario  M5K 1G8

Facsimile:

+1-416-941-8852

Attention:

Eric R. Roblin

E-mail:

eroblin@foglers.com

 

 

If to an Investor, at its address set forth under its name on Schedule I hereto,

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.  Any party to this Agreement may
notify any other party of any changes to the address or any of the other details
specified in this Section 8.7; provided, however, that such notification shall
only be effective on the date specified in such notice or five (5) Business Days
after the notice is given, whichever is later.  Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.

 

8.8                               Assignment; Binding Effect.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned or delegated by any of the parties hereto without the prior written
consent of the other parties; provided, however, that (i) any Co-Investor may
assign any of its rights hereunder to any of its Affiliates without the prior
written consent of the Company, Tribute or Pozen, but no such assignment shall
relieve such Co-Investor of any of its obligations hereunder, (ii) at any time
prior to the filing of the Investor Registration Statement or the Registration
Statement, as applicable, any Co-Investor may reallocate, in whole or in part,
the number of Shares allocated to such Co-Investor hereunder and assign its
rights and obligations hereunder with respect to such reallocated Shares, to any
other Co-Investor (and Schedule I will be updated accordingly), and
(iii) Purchaser may assign any of its rights hereunder in connection with a
merger or amalgamation of Purchaser, or the sale of all or substantially all of
the assets of Purchaser and its Subsidiaries.  In addition to the foregoing, the
Company hereby acknowledges and agrees that, following the Arrangement Effective
Time and pursuant to the Plan of Arrangement, the Company shall assume the
obligations of Tribute with respect to the Purchaser Shares and the Investor
Shares.  Subject to the first sentence of this Section 8.8, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.  Any purported assignment not permitted under
this Section 8.8 shall be null and void.  In addition, if Purchaser were to sell
in a private

 

29

--------------------------------------------------------------------------------


 

transaction any of its Shares to (i) another Co-Investor or (ii) one or more
persons identified on Schedule II hereto, then such purchaser shall have the
rights set forth in Annex A hereto with respect to such purchased Shares.

 

8.9                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.

 

8.10                        Independent Legal and Investment Advice.  Each party
acknowledges that Weil, Gotshal & Manges LLP, McCullough O’Connor Irwin LLP and
Greenhill & Co., LLC are advisors to the Purchaser and not any other party to
this Agreement.  In addition, each party to this Agreement acknowledges having
had the opportunity to obtain independent legal advice and independent
investment advice in connection with the execution of this Agreement and the
transactions contemplated hereby, prior to the execution of this Agreement, and
further, each party to this Agreement represents to the other parties that it
has either sought independent legal advice and independent investment advice or
has waived its right to seek such advice.

 

8.11                        Entire Agreement.  This Agreement together with the
annexes, schedules and exhibits hereto and each of the Confidentiality
Agreements constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof and thereof, and this
Agreement is not intended to grant standing to any person other than the parties
hereto.  For greater certainty the Original Agreement is terminated hereby.

 

8.12                        Amendments; Waivers.  At any time prior to the
Effective Time, any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company, Tribute, Pozen, Purchaser and each of the Investors;
provided, however, that any amendment or waiver of any of the provisions of
Annex A shall require only the signature of the Company and the affected
Investor, and any amendment or waiver of Annex B shall only require the
signature of the Company and Purchaser.  Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.

 

8.13                        Headings.  Headings of the Articles and Sections of
this Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.  The table of contents to this
Agreement is for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

8.14                        No Third-Party Beneficiaries.  Each of the
Co-Investors, Pozen, Tribute and the Company agrees that (a) their respective
representations, warranties, covenants and agreements set forth herein are
solely for the benefit of the other party hereto, in accordance with and subject
to the terms of this Agreement, and (b) this Agreement is not intended to, and
does not, confer upon any person other than the parties hereto any rights or
remedies hereunder,

 

30

--------------------------------------------------------------------------------


 

including the right to rely upon the representations and warranties set forth
herein, with the exception of the rights and remedies of the Indemnified Parties
pursuant to Annex B.

 

8.15                        Obligations of the Co-Investors and the Company. 
The obligations of the Co-Investors are several and not joint and the breach by
any Co-Investor of its obligations hereunder shall not result in any liability
being incurred by any one or more of the other Co-Investors as a result of such
breach.  Each of the Company, Tribute and Pozen acknowledges and agrees that
should one or more Co-Investors not be ready, willing and able to subscribe for
its respective Shares hereunder, any of the other Co-Investors may subscribe for
such Shares in lieu of the non-performing Co-Investor.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

TRIBUTE PHARMACEUTICALS CANADA INC.

 

 

 

 

 

 

 

By:

/s/ Scott Langille

 

 

Name: Scott Langille

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

POZEN INC.

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

 

Name: Adrian Adams

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS PLC

 

 

 

 

 

 

 

By:

/s/ William L. Hodges

 

 

Name: William L. Hodges

 

 

Title: Director

 

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

/s/ Andrew Koven

 

 

Name: Andrew Koven

 

 

Title: President

 

--------------------------------------------------------------------------------


 

 

QLT INC.

 

 

 

 

 

 

By:

/s/ Geoffrey Cox

 

 

Name:

Geoffrey Cox

 

 

Title:

Interim Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

By:  Deerfield Mgmt III, L.P., General Partner

 

By:  J.E. Flynn Capital III, LLC, General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

 

 

 

By:  Deerfield Mgmt, L.P., General Partner

 

By:  J.E. Flynn Capital, LLC, General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

DEERFIELD PARTNERS, L.P.

 

 

 

By:  Deerfield Mgmt, L.P., General Partner

 

By:  J.E. Flynn Capital, LLC, General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BROADFIN HEALTHCARE MASTER FUND, LTD

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Abrams

 

 

Name:

Jason Abrams

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JW PARTNERS, LP

 

 

 

By:  JW GP, LLC, its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Wild

 

 

Name:

Jason Wild

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

JW OPPORTUNITIES FUND, LLC

 

 

 

 

 

By:  JW GP, LLC, its Manager

 

 

 

 

 

 

 

By:

/s/ Jason Wild

 

 

Name:

Jason Wild

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

JW OPPORTUNITIES MASTER FUND, LTD.

 

 

 

 

 

By:  JW GP, LLC, its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Wild

 

 

Name:

Jason Wild

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF CO-INVESTORS

 

Co-Investor – Name (Jurisdiction) and Address

 

Subscription Price

 

QLT Inc. (British Columbia)

 

250 – 887 Great Northern Way

Vancouver, B.C., Canada

 

Attn: Geoffrey Cox

Fax: (604) 707-7001

Email: gfcox@qltinc.com

 

$

45,000,000

 

 

 

 

 

Deerfield Private Design Fund III, L.P. (Delaware)

 

Deerfield International Master Fund, L.P. (British Virgin Islands)

 

Deerfield Partners, L.P. (Delaware)

 

780 Third Avenue, 37th Floor

New York , New York 100017

 

Attn: David J. Clark

Fax: (212) 599-3075

Email: dclark@deerfield.com

 

$

 

$

 

$

5,000,000

 

2,800,000

 

2,200,000

 

 

 

 

 

Broadfin Healthcare Master Fund, LTD (Cayman Islands)

 

300 Park Avenue, 25th Floor,

New York, NY 10005

 

Attn: Jason Abrams

Fax: (212) 808-2464

Email: Jason@broadfincapital.com

 

$

12,500,000

 

 

 

 

 

JW Partners, LP (Delaware)

 

JW Opportunities Master Fund, Ltd. (Cayman Islands)

 

515 Madison Ave, 14B

New York, NY 10022

 

Attn: Jason Wild

Fax: (212) 207-4674

Email: jwild@jwfunds.com

 

$

 

$

5,850,000

 

1,650,000

 

 

 

 

 

Total:

 

$

75,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

SCHEDULE OF POTENTIAL PURCHASER TRANSFEREES

 

1.              NONE.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

INVESTORS’ REGISTRATION RIGHTS

 

1.1                               Certain Definitions.

 

(a)                                 “Investor Prospectus” shall mean the
prospectus (including any preliminary, final or summary prospectus) included in
the Investor Registration Statement, all amendments and supplements to such
prospectus and all other material incorporated by reference in such prospectus.

 

(b)                                 “Investor Registration Expenses” shall mean
any and all expenses incurred by the Company and its Subsidiaries in effecting
the Investor Registration pursuant to this Agreement, including, all
(a) Investor Registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (b) fees and expenses of compliance
with any securities or “Blue Sky” Laws (including reasonable fees and
disbursements of counsel in connection with “Blue Sky” qualifications of the
Investor Shares), (c) expenses in connection with the preparation, printing,
mailing and delivery of the Investor Registration Statement, Investor Prospectus
and other documents in connection therewith and any amendments or supplements
thereto, (d) printing expenses, (e) internal expenses of the Company (including,
all salaries and expenses of its officers and employees performing legal or
accounting duties), (f) fees and disbursements of counsel for the Company and
fees and expenses for independent certified public accountants retained by the
Company and (g) fees and expenses of any special experts retained by the Company
in connection with such Investor Registration.  Investor Registration Expenses
shall not include, and the Company shall not have any obligation to pay, any
out-of-pocket expenses of any Investor, including the attorneys’ fees of any
such Investor.

 

(c)                                  “Investor Registration” shall mean the
registration effected by preparing and filing (a) the Investor Registration
Statement in compliance with the Securities Act (and any post-effective
amendments filed or required to be filed) and the declaration or ordering of
effectiveness of such Investor Registration Statement, or (b) an Investor
Prospectus and/or Investor Prospectus supplement in respect of the effective
Investor Registration Statement.

 

(d)                                 The terms “register,” “registered” and
“registration” shall refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of the
effectiveness of such registration statement.

 

(e)                                  “Registrable Securities” shall mean: 
(i) the Investor Shares, the Company Shares issuable to each Investor upon
consummation of the Plan of Arrangement, and any Company Shares issued or
issuable to each Investor (A) upon any distribution with respect to, any
exchange for or any replacement of such Company Shares, or (B) upon any
conversion, exercise or exchange of any securities issued in connection with any
such distribution, exchange or replacement; (ii) securities issued or issuable
upon any stock

 

A-1

--------------------------------------------------------------------------------


 

split, stock dividend, recapitalization or similar event with respect to the
foregoing; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses, except that any such shares or
other securities shall cease to be Registrable Securities when (A) they have
been sold to the public or (B) they may be sold by such Investor without
restriction pursuant to Rule 144.

 

(f)                                   “Selling Expenses” shall mean all selling
commissions and transfer taxes applicable to the sale, transfer, issuance or
allotment of Registrable Securities and all fees and disbursements of counsel
for Investors.

 

1.2                               Registration Requirements.  The Company shall
use its commercially reasonable efforts to effect the registration of the resale
of the Registrable Securities (including, without limitation, the execution of
an undertaking to file post-effective amendments, appropriate qualification
under applicable Blue Sky or other state securities laws and appropriate
compliance with applicable regulations issued under the Securities Act) as would
permit or facilitate the resale of all the Registrable Securities in the manner
(including manner of sale) and in all states reasonably requested by the
Investors, provided that in no event shall the Company be required to register
the resale of the Registrable Securities in an underwritten offering.  Such
commercially reasonable efforts by the Company shall include, without
limitation, the following:

 

(a)                                 The Company shall use commercially
reasonable efforts to, as expeditiously as possible:

 

(i)                                    prepare and promptly following the filing
of Registration Statement on Form S-4 by the Company (in no event later than
January 15, 2016), file a registration statement with the Commission pursuant to
Rule 415 under the Securities Act covering resales by the Investors as selling
stockholders (not underwriters) of the Registrable Securities (the “Investor
Registration Statement”).  The Company shall use its commercially reasonable
efforts to cause such Investor Registration Statement and other filings to be
declared effective as soon as possible following its filing.

 

(ii)                                respond to all Commission comments,
inquiries and requests, and shall request acceleration of effectiveness of the
Investor Registration Statement at the earliest possible date.  The Company
shall provide the Investors reasonable opportunity to review the portions of any
such Investor Registration Statement or amendment or supplement thereto
containing disclosure regarding the Investors prior to filing.

 

(iii)                            prepare and file with the Commission such
amendments and supplements to such Investor Registration Statement and the
Investor Prospectus used in connection with such Investor Registration Statement
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Investor
Registration Statement and notify the Investors of the filing and effectiveness
of such Investor Registration Statement and any amendments or supplements.

 

A-2

--------------------------------------------------------------------------------


 

(iv)                             furnish or otherwise make available to each
Investor copies of a current prospectus included in the Investor Registration
Statement conforming with the requirements of the Securities Act, copies of the
Investor Registration Statement, any amendment or supplement thereto and any
documents incorporated by reference therein and such other documents as such
Investor may reasonably require in order to facilitate the disposition of
Registrable Securities owned by such Investor.

 

(v)                                 register and qualify the securities covered
by the Investor Registration Statement under the securities or “Blue Sky” Laws
of all domestic jurisdictions, to the extent required; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.

 

(vi)                             notify each Co-Investor of the happening of any
event (but not the substance or details of any such events) as a result of which
the Investor Prospectus (including any supplements thereto or thereof) included
in such Investor Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and use its commercially reasonable
efforts to promptly update and/or correct such prospectus.

 

(vii)                         notify each Investor of the issuance by the
Commission or any state securities commission or agency of any stop order
suspending the effectiveness of the Investor Registration Statement or the
threat or initiation of any proceedings for that purpose.  The Company shall use
its commercially reasonable efforts to prevent the issuance of any stop order
and, if any stop order is issued, to obtain the lifting thereof at the earliest
possible time.

 

(viii)                     if required by the NASDAQ or the principal securities
exchange and/or market on which the Company’s common shares are then listed,
qualify the Registrable Securities covered by such Investor Registration
Statement for listing on the NASDAQ or the principal securities exchange and/or
market on which the Company’s common shares are then listed, including the
preparation and filing of any required filings with such principal market or
exchange.

 

(b)                                 The Company may suspend the use of any
Investor Prospectus used in connection with the Investor Registration Statement
only in the event, and for such period of time as, (i) such a suspension is
required by the rules and regulations of the Commission or any self-regulatory
organization, or (ii) it is determined in good faith by the Board of the Company
that because of valid business reasons (not including the avoidance of the
Company’s obligations hereunder), it is in the best interests of the Company to
suspend such use, and prior to suspending such use in accordance with this
clause (b) the Company provides the Investors with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension.  The Company will use commercially reasonable efforts to cause
such suspension to terminate at the

 

A-3

--------------------------------------------------------------------------------


 

earliest possible date.  Notwithstanding the foregoing, the use of any Investor
Prospectus may be suspended by reason of clause (ii) of this subsection (b) for
a period of time not to exceed (A) sixty consecutive days for any one such
suspension or (B) an aggregate of ninety days during the Investor Registration
Period.

 

(c)                                  The Company shall prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to the Investor Registration Statement and the Investor Prospectus used in
connection with the Investor Registration Statement, which prospectus is to be
filed pursuant to Rule 424 promulgated under the Securities Act, as may be
necessary to keep the Investor Registration Statement effective at all times
during the Investor Registration Period (as defined below), and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by the Investor
Registration Statement.  In the case of amendments and supplements to the
Investor Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 1.2(c)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, the Company shall have incorporated such report by
reference into the Investor Registration Statement, if applicable, or shall file
such amendments or supplements with the Commission on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement the Investor Registration Statement.

 

(d)                                 Each Investor agrees by its acquisition of
the Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Sections 1.2(a)(vi) or
1.2(a)(vii), and upon notice of any suspension under Section 1.2(b), such
Investor will forthwith discontinue disposition of such Registrable Securities
under the Investor Registration Statement until such Investor’s receipt of the
copies of the supplemented prospectus and/or amendment to the Investor
Registration Statement contemplated by this Section 1.2, or until it is advised
in writing by the Company that the use of the applicable prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus or the Investor Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(e)                                  If requested by an Investor, the Company
shall (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the Subscription Price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment, and (iii) as soon as practicable, supplement or
make amendments to the Investor Registration Statement if reasonably requested
by an Investor holding any Registrable Securities.

 

A-4

--------------------------------------------------------------------------------


 

1.3                               Expenses of Investor Registration.  All
Investor Registration Expenses in connection with any registration,
qualification or compliance with registration pursuant to this Agreement shall
be borne by the Company, and all Selling Expenses of an Investor shall be borne
by such Investor.

 

1.4                               Investor Registration Period.  In the case of
the Investor Registration, the Company shall keep such registration effective
from the date on which the Investor Registration Statement initially became
effective until the earlier of: (i) the date on which all the Investors have
completed the sales or distribution described in the Investor Registration
Statement relating to the Registrable Securities registered for resale
thereunder; (ii) until such Registrable Securities may be sold by the Investors
without restriction pursuant to Rule 144 (or any successor thereto); or
(iii) one year from the effective date of the Investor Registration Statement
(the “Investor Registration Period”).  Thereafter, the Company shall be entitled
to withdraw such Investor Registration Statement and the Investors shall have no
further right to offer or sell any of the Registrable Securities registered for
resale thereon pursuant to the Investor Registration Statement (or any
prospectus relating thereto).

 

1.5                               Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless, to the fullest extent permitted by Law,
(i) each Investor and its officers, directors, stockholders, employees,
advisors, agents and Affiliates, (ii) each Investor’s Affiliates’ officers,
directors, stockholders, employees, advisors, agents, and (iii) each Person who
controls (within the meaning of the Securities Act, the Exchange Act) such
Persons, against any and all claims, losses, damages, penalties, judgments,
suits, costs, liabilities and expenses (or actions in respect thereof)
(collectively, the “Losses”) arising out of or based on (A) any untrue statement
(or alleged untrue statement) of a material fact contained in the Investor
Registration Statement (including any Investor Prospectus) or any other document
incorporated by reference therein, (B) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not false or misleading (in the case of any Investor
Prospectus, in light of the circumstances under which they were made), or
(C) any violation by the Company of the Securities Act, the Exchange Act, the
Canadian Securities Laws or any state securities or “Blue Sky” Laws applicable
to the Company, and will reimburse each of the Persons listed above, for any
reasonable and documented out-of-pocket legal and any other expenses reasonably
incurred in connection with investigating and defending any such Losses;
provided, that the Company will not be liable in any such case to the extent
that any such Losses arise out of or are based on any untrue statement or
omission based upon written information furnished to the Company by such Person
and stated to be specifically for use in such Investor Registration Statement or
Investor Prospectus.

 

(b)                                 Indemnification by Investors.  Each Investor
agrees to indemnify and hold harmless, to the fullest extent permitted by Law,
(i) the Company and its officers, directors, stockholders, employees, advisors,
agents and Affiliates, (ii) each of the Company’s Affiliates’ officers,
directors, stockholders, employees, advisors, agents, and (iii) each Person who
controls the Company (within the meaning of the Securities Act, the

 

A-5

--------------------------------------------------------------------------------


 

Exchange Act or the Canadian Securities Laws), against any and all Losses
arising out of or based on (A) any untrue statement (or alleged untrue
statement) of a material fact made by such Investor contained in the Investor
Registration Statement (including any Investor Prospectus) or any other document
incorporated by reference therein or (B) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements by such Investor therein not false or misleading (in the case of
any Investor Prospectus, in light of the circumstances under which they were
made), and will reimburse the Persons listed above for any reasonable and
documented legal or any other expenses reasonably incurred in connection with
investigating or defending any such Losses, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in reliance upon and in conformity with
written information furnished to the Company by such Investor and stated to be
specifically for use in such Investor Registration Statement or Investor
Prospectus, provided, however, that the obligations of each Investor hereunder
shall be limited to such Investor’s respective Subscription Price.

 

(c)                                  Conduct of the Indemnification
Proceedings.  Each Person entitled to indemnification under this Section 1.5
(the “Indemnified Party”) shall give notice to the Person required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld) and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense (unless the Indemnified Party shall
have reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party);
and provided, further, that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 1.5 unless the Indemnifying Party is actually and materially
prejudiced thereby.  It is understood and agreed that the Indemnifying Party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate
legal counsel for all Indemnified Parties; provided, however, that where the
failure to be provided separate legal counsel would be reasonably likely to
result in a conflict of interest on the part of such legal counsel for all
Indemnified Party, separate counsel shall be appointed for the Indemnified
Parties to the extent needed to alleviate such potential conflict of interest. 
No Indemnifying Party, in the defense of any such claim or litigation shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnified Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

A-6

--------------------------------------------------------------------------------


 

(d)                                 Contribution.  If the indemnification
provided for in this Section 1.5 is held by a court of competent jurisdiction to
be unavailable to an Indemnified Party with respect to any Losses, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and the Indemnified
Party, on the other, in connection with the statements or omissions (or alleged
statements or omissions) which resulted in such Losses, as well as any other
relevant equitable considerations.  The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue (or alleged untrue) statement of a material fact or
the omission (or alleged omission) to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
such parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, however, that the
obligations of each Investor shall be limited to an amount equal to the such
Investor’s respective Subscription Price; and provided, further, that no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) or gross negligence shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation or gross
negligence.

 

(e)                                  Exclusivity.  Subject to the limitations on
each Investor’s liability set forth in Section 1.5(b) and Section 1.5(d), the
remedies provided for in this Section 1.5 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any Indemnified Party
at Law or equity.  The remedies shall remain in full force and effect regardless
of any investigation made by or on behalf of an Investor or any Indemnified
Party and survive the transfer of the Investor Shares by an Investor.

 

1.6                               Survival.  The indemnity and contribution
agreements contained in Section 1.5 shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Indemnified Party or by or on behalf
of the Company, and (iii) the consummation of the sale or successive resales of
the Registrable Securities.

 

1.7                               Information by Investors.  Each Investor shall
promptly furnish to the Company such information regarding such Investor and the
distribution and/or sale proposed by such Investor as the Company may from time
to time reasonably request in writing in connection with any Investor
Registration, qualification or compliance referred to in this Agreement, and the
Company may exclude from such Investor Registration the Registrable Securities
of any Investor who unreasonably fails to furnish such information within a
reasonable time after receiving such request.  The intended method or methods of
disposition and/or sale of such securities as so provided by such purchaser
shall be included without alteration in the Investor Registration Statement
covering the Registrable Securities and shall not be changed without written
consent of such Investor.  Each Investor agrees that, other than ordinary course
brokerage arrangements, in the event it enters into any arrangement with a
broker dealer for the sale of any Registrable Securities through a block trade,
special offering, exchange distribution or secondary distribution or a purchase
by a broker or dealer, such Investor shall promptly deliver to the Company in
writing all applicable information required in order for the Company to be able
to timely file a

 

A-7

--------------------------------------------------------------------------------


 

supplement to the Investor Prospectus pursuant to Rule 424(b), or take any other
action, under the Securities Act, to the extent that such supplement or other
action is legally required.  Such information shall include a description of
(i) the name of such Investor and of the participating broker dealer(s),
(ii) the number of Registrable Securities involved, (iii) the price at which
such Registrable Securities were or are to be sold, and (iv) the commissions
paid or to be paid or discounts or concessions allowed or to be allowed to such
broker dealer(s), where applicable

 

A-8

--------------------------------------------------------------------------------


 

ANNEX B

 

PURCHASER’S REGISTRATION RIGHTS

 

1.1.                            Certain Definitions.

 

(a)                   “Prospectus” means the prospectus (including any
preliminary, final or summary prospectus) included in the Registration
Statement, all amendments and supplements to such prospectus and all other
material incorporated by reference in such prospectus.

 

(b)                   “Registration” means the registration effected by
preparing and filing (a) the Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) a Prospectus and/or Prospectus supplement in respect of the effective
Registration Statement.

 

(c)                    “Registration Expenses” means any and all expenses
incurred by the Company and its Subsidiaries in effecting the Registration
pursuant to this Agreement, including, all (a) Registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (b) fees
and expenses of compliance with any securities or “Blue Sky” Laws (including
reasonable fees and disbursements of counsel in connection with “Blue Sky”
qualifications of the Purchaser Shares), (c) expenses in connection with the
preparation, printing, mailing and delivery of the Registration Statement,
Prospectus and other documents in connection therewith and any amendments or
supplements thereto, (d) printing expenses, (e) internal expenses of the Company
(including, all salaries and expenses of its officers and employees performing
legal or accounting duties), (f) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company and (g) fees and expenses of any special experts
retained by the Company in connection with such Registration.  Registration
Expenses shall not include, and the Company shall not have any obligation to
pay, any out-of-pocket expenses of Purchaser or any transfer taxes
(x) applicable to the sale, transfer, issuance or allotment of the Purchaser
Shares; or (y) arising in connection with the Distribution, both of which shall
be borne by Purchaser.

 

(d)                   “Registration Statement” means the registration statement
of the Company that covers the Distribution of the Purchaser Shares to the
holders of the Purchaser Common Shares pursuant to the provisions of this
Agreement filed with, or to be filed with, the Commission under the rules and
regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, and all exhibits, financial information and
all other material incorporated by reference in such registration statement.

 

B-1

--------------------------------------------------------------------------------


 

1.2.                            Registration Requirements.

 

(a)                   As promptly as practicable following the filing of a
Registration Statement on Form S-4 by the Company, the Company shall (i) prepare
and cause to be filed with the Commission (no later than January 15, 2016) the
Registration Statement on an eligible form and the Company shall use its
commercially reasonable efforts to have the Registration Statement declared
effective under the Securities Act as promptly as practicable after such
filing.  The Company shall use its commercially reasonable efforts to keep the
Registration Statement current and effective until the time the Distribution is
completed.  In addition, until the completion of the Distribution, the Company
shall take all reasonably necessary steps and proceedings as may be required
from time to time under the Canadian Securities Laws to maintain its status as a
reporting issuer under applicable Canadian Securities Laws, and cure any default
outstanding as of the date hereof.  Each of Purchaser and Pozen shall furnish
the Company all information concerning such person and its Affiliates, and
provide such other assistance, as may be reasonably requested in connection with
the preparation and filing of the Registration Statement.  The Registration
Statement shall include all information reasonably requested by the Purchaser to
be included therein.  The Company shall promptly notify the other upon the
receipt of any comments from the Commission or any request from the Commission
for amendments or supplements to the Registration Statement, and shall provide
Purchaser with copies of all correspondence between it and its representatives,
on one hand, and the Commission or the Canadian Commissions, on the other hand. 
The Company shall use its commercially reasonable efforts to respond as promptly
as practicable to any comments from the Commission with respect to the
Registration Statement.  Notwithstanding the foregoing, prior to filing (i) the
Registration Statement (or any amendment or supplement thereto) or responding to
any comments of the Commission with respect thereto, the Company shall provide
Purchaser an opportunity to review and comment on such document or response
(including the proposed final version of such document or response).  The
Company shall advise Purchaser, promptly after receipt of notice thereof, of the
time of effectiveness of the Registration Statement, the issuance of any stop
order relating thereto, and the Company shall use its commercially reasonable
efforts to have any such stop order or suspension lifted, reversed or otherwise
terminated.  The Company shall also take any other action (other than qualifying
to do business in any jurisdiction in which it is not now so qualified) required
to be taken under the Securities Act, the Exchange Act, the Canadian Securities
Laws, any applicable foreign or state securities or “Blue Sky” Laws and the
rules and regulations thereunder in connection with the transactions associated
with this Agreement.

 

(b)                   If, prior to the completion of the Distribution, any event
occurs with respect to the Company or Pozen or any of their respective
Subsidiaries, or any change occurs with respect to other information supplied by
the Company or Pozen for inclusion in the Registration Statement which is
required to be described in an amendment of, or a supplement to, the
Registration Statement, the Company shall promptly notify Purchaser of such
event or Pozen shall promptly notify the Company and Purchaser of such event, as
applicable, and the Company shall use commercially reasonable efforts to
promptly file with (i) the Commission any necessary amendment or supplement to
the Registration Statement, and, as required by Law and disseminate the
information contained in such

 

B-2

--------------------------------------------------------------------------------


 

amendment or supplement.  Nothing in this Section 1.2(b) shall limit the
obligations of any party under Section 1.2(a).

 

(c)                    If prior to the completion of the Distribution, any event
occurs with respect to Purchaser or any of its Subsidiaries, or any change
occurs with respect to other information supplied by Purchaser for inclusion in
the Registration Statement, which is required to be described in an amendment
of, or a supplement to, the Registration Statement, Purchaser shall promptly
notify the Company of such event, and the Company shall use commercially
reasonable efforts to promptly file with the Commission any necessary amendment
or supplement to the Registration Statement as required by Law, disseminate the
information contained in such amendment or supplement.  Nothing in this
Section 1.2(c) shall limit the obligations of any party under Section 1.2(a).

 

(d)                   The Company shall deliver to Purchaser, without charge, as
many copies of the Prospectus and any amendment or supplement thereto as
Purchaser may reasonably request in the context of the Distribution (it being
understood that the Company consents to the use of the Prospectus and any
amendment or supplement thereto in connection with the Distribution) and such
other documents as Purchaser may reasonably request in order to facilitate the
Distribution.

 

(e)                    The Company shall reasonably cooperate with Purchaser to
facilitate the timely preparation and delivery of certificates, with requisite
CUSIP numbers, representing the Purchaser Shares to be distributed to the
holders of the Purchaser Common Shares pursuant to the Distribution and not
bearing any restrictive legends.

 

(f)                     The Company will use its commercially reasonable efforts
to procure the cooperation of the Company’s transfer agent in settling the
distribution of the Purchaser Shares to the holders of the Purchaser Common
Shares pursuant to the Distribution, including with respect to the transfer of
physical security instruments into book-entry form in accordance with any
procedures reasonably requested by Purchaser.

 

1.3.                            Indemnification.

 

(a)                   Indemnification by the Company.  The Company agrees to
indemnify and hold harmless, to the fullest extent permitted by Law,
(i) Purchaser and its officers, directors, stockholders, employees, advisors,
agents and Affiliates, (ii) each of Purchaser’s Affiliates’ officers, directors,
stockholders, employees, advisors, agents, and (iii) each Person who controls
(with the meaning of the Securities Act, the Exchange Act or the Canadian
Securities Laws) such Persons, against any and all claims, losses, damages,
penalties, judgments, suits, costs, liabilities and expenses (or actions in
respect thereof) (collectively, the “Losses”) arising out of or based on (A) any
untrue statement (or alleged untrue statement) of a material fact contained in
the Registration Statement (including any Prospectus) or any other document
incorporated by reference therein, (B) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not false or misleading (in the case of any Prospectus,
in light of the circumstances under which they were made), or (C) any violation
by the Company of the Securities Act, the Exchange Act, the Canadian Securities
Laws or any state securities or

 

B-3

--------------------------------------------------------------------------------


 

“Blue Sky” Laws applicable to the Company, and will reimburse each of the
Persons listed above, for any reasonable and documented out-of-pocket legal and
any other expenses reasonably incurred in connection with investigating and
defending any such Losses; provided, that the Company will not be liable in any
such case to the extent that any such Losses arise out of or are based on any
untrue statement or omission based upon written information furnished to the
Company by Purchaser and stated to be specifically for use in such Registration
Statement or the Prospectus.

 

(b)                   Indemnification by Purchaser.  Purchaser agrees to
indemnify and hold harmless, to the fullest extent permitted by Law, (i) the
Company and its officers, directors, stockholders, employees, advisors, agents
and Affiliates, (ii) each of the Company’s Affiliates’ officers, directors,
stockholders, employees, advisors, agents, and (iii) each Person who controls
the Company (within the meaning of the Securities Act, the Exchange Act or the
Canadian Securities Laws), against any and all Losses arising out of or based on
(A) any untrue statement (or alleged untrue statement) of a material fact made
by Purchaser contained in any Registration Statement (including any Prospectus)
or any other document incorporated by reference therein or (B) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements by Purchaser therein not false or misleading
(in the case of any Prospectus, in light of the circumstances under which they
were made), and will reimburse the Persons listed above for any reasonable and
documented legal or any other expenses reasonably incurred in connection with
investigating or defending any such Losses, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in reliance upon and in conformity with
written information furnished to the Company by Purchaser and stated to be
specifically for use in such Registration Statement or Prospectus, provided,
however, that the obligations of Purchaser hereunder shall be limited to the
Subscription Price.

 

(c)                    Conduct of the Indemnification Proceedings.  Each Person
entitled to indemnification under this Section 1.3 (the “Indemnified Party”)
shall give notice to the Person required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom; provided, that counsel for the Indemnifying Party, who
shall conduct the defense of such claim or any litigation resulting therefrom,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld) and the Indemnified Party may participate in such defense
at such Indemnified Party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party);
and provided, further, that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 1.3 unless the Indemnifying Party is actually and materially
prejudiced thereby.  It is understood and agreed that the Indemnifying Party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate
legal counsel for all Indemnified Parties; provided, however, that where the
failure to be provided separate legal counsel would be reasonably

 

B-4

--------------------------------------------------------------------------------


 

likely to result in a conflict of interest on the part of such legal counsel for
all Indemnified Party, separate counsel shall be appointed for the Indemnified
Parties to the extent needed to alleviate such potential conflict of interest. 
No Indemnifying Party, in the defense of any such claim or litigation shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnified Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(d)                   Contribution.  If the indemnification provided for in this
Section 1.3 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any Losses, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party hereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other, in
connection with the statements or omissions (or alleged statements or omissions)
which resulted in such Losses, as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and such parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; provided, however, that the obligations of
Purchaser shall be limited to an amount equal to the Subscription Price; and
provided, further, that no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) or gross negligence shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation or gross negligence.

 

(e)                    Exclusivity.  Subject to the limitations on Purchaser’s
liability set forth in Section 1.3(b) and Section 1.3(d), the remedies provided
for in this Section 1.3 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any Indemnified Party at Law or
equity.  The remedies shall remain in full force and effect regardless of any
investigation made by or on behalf of Purchaser or any Indemnified Party and
survive the transfer of the Shares by Purchaser.

 

B-5

--------------------------------------------------------------------------------